Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 10/21/2021 is entered. Claims 1-8 were canceled and new claims 9-17 are added. Claims 9 and 17 are independent claims. Claims 10-16 depend from claim 9. Claims 9-17 are pending for examination.

Continuation
2.	This application filed 10/01/2021 is a continuation of 16580013, filed 09/24/2019 ,now U.S. Patent #11138644, 16580013 is a continuation of 15511729, filed 03/16/2017 ,now U.S. Patent #10460366 and 15511729 is a national stage entry of PCT/JP2016/066352 , International Filing Date: 06/02/2016 and claims foreign priority to 2016-102587 , filed 05/23/2016. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17, as drafted, is directed to claiming a non-transitory computer-readable medium having instructions embodied thereon, the instructions, when executed by a computer, causes the computer to: receive a request for performing pre-customs clearance…..; transmit a request for the pre-customs clearance to the customs clearance authentication server to determine whether the at least one product indicated by the product information is compliant with customs clearance; request performing of pre-customs clearance …….; receive the pre-customs clearance information for the at least one product from the customs clearance authentication server,; and notify the EC server to post on the EC site product information of the at least one product for which pre-customs clearance has been performed. However, the additional limitations directed to the functions of EC server are implemented by the claimed non-transitory computer medium, because the EC server, as disclosed in the Specification, see at least Fig.1, is a separate computing device . All the steps being implemented by EC server , as drafted, and included in the claim 17 renders the scope of the claim unclear and indefinite.
Note: Since EC sever is not part of the claimed computer readable medium, all the limitations directed to the steps being implemented by EC server do not constitute steps to be executed by the claimed computer readable medium and therefore will ne be considered for further examination on merits related to 35 USC 101, 35 USC 102 and 35 USC 103 statutes.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claim 17 is to manufacture, which is statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 17 recites:
A non-transitory computer-readable medium having instructions embodied thereon, the instructions, when executed by a computer, causing the computer to: 
receive a request for performing pre-customs clearance, the request including a product ID of the at least one product before an EC server posts product information of the at least one product on an EC site which is accessible by at least one user terminal; 
transmit a request for the pre-customs clearance to the customs clearance authentication server to determine whether the at least one product indicated by the product information is compliant with customs clearance; 
request performing of pre-customs clearance which is a pre-registration of a customs clearance and includes generating and storing pre-customs information, the pre-customs information including a result representative that the product is compliant with the customs clearance and the product ID of the at least one product; 
receive the pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; and 
notify the EC server to post on the EC site product information of the at least one product for which pre-customs clearance has been performed; and 
wherein the EC server is configured to: transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site; and accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal; and wherein the customs terminal is configured to: check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.
Step 2A Prong 1 analysis: Claim 17 recites an abstract idea.
As discussed above in paragraph 3.1 above, the underlined limitations are directed to the EC server which being a  separate entity and not part of the claimed computer readable medium, will not be considered.
The highlighted  limitations comprising, “ receive a request for performing pre-customs clearance, the request including a product ID of the at least one product, transmit a request for the pre-customs clearance to determine whether the at least one product indicated by the product information is compliant with customs clearance, request performing of pre-customs clearance, the pre-customs information including a result representative that the product is compliant with the customs clearance and the product ID of the at least one product, receive the pre-customs clearance information for the at least one product, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product”, under their broadest reasonable interpretation cover performance related to a commercial activity of purchasing products from different economic zones/countries wherein products being purchased require customs clearance and arranging a pre-customs clearance. Therefore, as per “2019 PEG” claim 17 falls within “Certain Methods of Organizing Human Activity”.  Thus, claim 17 recites an abstract idea.

Step 2A Prong 2 analysis:
Claim 17:  The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer to perform the steps of receiving a request, transmitting a request, requesting performing pre-customs clearance, receiving the pre-customs clearance information for the at least one product and notifying the EC server to post on the EC site product information of the at least one product for which pre-customs clearance has been performed. All these steps are recited at a high level of generality (i.e. as a general means of gathering and conveying data/information related to pre-customs clearance for a product for receiving pre0customs clearance for a product to be purchased], and amouns to mere data gathering and conveying, which area form of insignificant extra‐solution activity.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 17 is directed to the abstract idea.
Step 2A, prong 2: Yes, the claim 17 is directed to an abstract idea.

Step 2B analysis:	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim 17 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and notifying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and notifying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and notifying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.

	Thus, claim 17 is not patent eligible and rejected under 35 USC 101.

5.  	Subject Matter Eligibility Analysis:
	Claims 9-16
	Step 1: Claims 9-16 are to a system comprising plurality of servers,  which are statutory (Step 1: Yes).
	Step 2A , prong one analysis: Claims 9-16 recite an abstract idea.
	Claim 9 recites:
	An administration server employed in a commerce system that includes: an EC server that executes E-commerce between a first economic zone and a second economic zone for at least one product of the first economic zone via an EC site accessible by at least one user terminal; a customs clearance authentication server communicating with a customs terminal in a second economic zone and administers pre-customs clearance information; the administration server comprising a processor to: 
	receive a request for registration of the at least one product of the first economic zone before the EC server posts product information of the at least one product on the EC site accessible by the at least one user terminal, the request including product information which includes a product ID of the at least one product; 
	transmit a request for pre-customs clearance to the customs clearance authentication server to determine whether the at least one product corresponding to the product information is compliant with customs clearance; 
	request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product; 
	receive pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; 
	store the pre-customs clearance information received from the customs clearance authentication server in association with the product information; and 
	notify the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID; 
wherein the customs clearance authentication server is configured to: 
	perform pre-customs clearance, which is pre-registration for customs clearance and includes generating and storing pre-customs information, in response to the request for the pre-customs clearance made by the administration server, the pre-customs information including a result that the at least one product is compliant with the customs clearance and the product ID of the at least one product; and 
	transmit the pre-customs clearance information representative that the pre-customs clearance has been performed for the at least one product by the customs authentication server to the administration server; 
wherein the EC server is configured to: 
	transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site; and 
	accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and 
	generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal; and 
wherein the customs terminal is configured to: 
	check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.
	
	The claim 9 recites the limitations comprising “ to receive a request for registration of the at least one product of the first economic zone, the request including product information which includes a product ID of the at least one product; to transmit a request for pre-customs clearance to determine whether the at least one product corresponding to the product information is compliant with customs clearance; to request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product, to receive pre-customs clearance information for the at least one product, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product, to  accept, from the at least one user, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user; and generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user and check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.”, under their broadest reasonable interpretation cover performance related to a commercial activity of purchasing products from different economic zones/countries wherein products being purchased require customs clearance and arranging a pre-customs clearance. Therefore, as per “2019 PEG” claim 9 falls within “Certain Methods of Organizing Human Activity”. Since the dependent claims 10-16 include the limitations of base claim 9, they as well recite an abstract idea falling within “Certain Methods of Organizing Human Activity”. 
	Thus claims 9-16 recite an abstract idea. 
	Step 2A, prong 2:, analysis:
Claims 9-16  In the claim 9 the underlined limitations, see below, are  considered additional limitations:
An administration server employed in a commerce system that includes: an EC server that executes E-commerce between a first economic zone and a second economic zone for at least one product of the first economic zone via an EC site accessible by at least one user terminal; a customs clearance authentication server communicating with a customs terminal in a second economic zone and administers pre-customs clearance information; the administration server comprising a processor to: 
	receive a request for registration of the at least one product of the first economic zone before the EC server posts product information of the at least one product on the EC site accessible by the at least one user terminal, the request including product information which includes a product ID of the at least one product; 
	transmit a request for pre-customs clearance to the customs clearance authentication server to determine whether the at least one product corresponding to the product information is compliant with customs clearance; 
	request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product; 
	receive pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; 
	store the pre-customs clearance information received from the customs clearance authentication server in association with the product information; and 
	notify the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID; 
wherein the customs clearance authentication server is configured to: 
	perform pre-customs clearance, which is pre-registration for customs clearance and includes generating and storing pre-customs information, in response to the request for the pre-customs clearance made by the administration server, the pre-customs information including a result that the at least one product is compliant with the customs clearance and the product ID of the at least one product; and 
	transmit the pre-customs clearance information representative that the pre-customs clearance has been performed for the at least one product by the customs authentication server to the administration server; 
wherein the EC server is configured to: 
	transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site; and 
	accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and 
	generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal; and 
wherein the customs terminal is configured to: 
	check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.


	The combination of additional elements, as indicated above, integrate the abstract idea into a practical application. Specifically, the combination of additional elements recites a specific improvement over prior art systems by receiving pre-customs clearance information for the at least one product from the customs clearance authentication server, and notifying the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID,  wherein the EC server is configured to transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site.  
The claim 9 as a whole integrates the certain methods of organizing human activity into a practical application and is not directed to an abstract idea.
Thus claim 9 with its dependent claims 10-16 are patent eligible.
	
Double Patenting
6	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.1.	Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 11138644, hereinafter Patent ‘644. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same concept of receiving pre-customs clearance information for the at least one product from the customs clearance authentication server, and notifying the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID,  wherein the EC server is configured to transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site, as is evident from the comparison of claim 1 of Patent ’644 and .claim 9 of the instant Application: 

Patent’ 644:
1. A commerce system comprising: 
an EC server that executes E-commerce between a first economic zone and a second economic zone for at least one product of the first economic zone via an EC site accessible by at least one user terminal; 
a customs clearance authentication server communicating with a customs terminal in a second economic zone and administers pre-customs clearance information; and 
an administration server that is in communication with the customs clearance authentication server and the EC server; 
wherein the administration server is configured to: 
receive a request for registration of the at least one product of the first economic zone before the EC server posts product information of the at least one product on the EC site accessible by the at least one user terminal, the request including product information which includes a product ID of at least one product;
transmit a request for pre-customs clearance to the customs clearance authentication server to determine whether the at least one product corresponding to the product information is compliant with customs clearance; 
request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product;
receive pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server;
 store the pre-customs clearance information received from the customs clearance authentication server in association with the product information; and
notify the EC server, to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID; 
wherein the customs clearance authentication server is configured to:
	perform pre-customs clearance, which is pre-registration for customs clearance and includes generating and storing pre-customs information, in response to the request for the pre-customs clearance made by the administration server, the pre-customs information including a result that the at least one product is compliant with the customs clearance and the product ID of the at least on product; and 
	[transmit] the pre-customs clearance information representative that the pre-customs clearance has been performed for the at least one product by the customs authentication server to the administration server; 
wherein the EC server is configured to: 
	transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching the at least one product in the EC site; and
	accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and 
	generate order information, which includes the product ID of the least one product, in response to the information to purchase the at least one product from the at least one user terminal, and 
wherein the customs terminal is configured to: 
	check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.


Claim 9 of Application# 17491590:
	An administration server employed in a commerce system that includes: an EC server that executes E-commerce between a first economic zone and a second economic zone for at least one product of the first economic zone via an EC site accessible by at least one user terminal; a customs clearance authentication server communicating with a customs terminal in a second economic zone and administers pre-customs clearance information, 
the administration server comprising a processor to: 
receive a request for registration of the at least one product of the first economic zone before the EC server posts product information of the at least one product on the EC site accessible by the at least one user terminal, the request including product information which includes a product ID of the at least one product; 
transmit a request for pre-customs clearance to the customs clearance authentication server to determine whether the at least one product corresponding to the product information is compliant with customs clearance; 
request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product; 
receive pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; 
store the pre-customs clearance information received from the customs clearance authentication server in association with the product information; and 
notify the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID; 
wherein the customs clearance authentication server is configured to: 
	perform pre-customs clearance, which is pre-registration for customs clearance and includes generating and storing pre-customs information, in response to the request for the pre-customs clearance made by the administration server, the pre-customs information including a result that the at least one product is compliant with the customs clearance and the product ID of the at least one product; and 
	transmit the pre-customs clearance information representative that the pre-customs clearance has been performed for the at least one product by the customs authentication server to the administration server; 
wherein the EC server is configured to: 
	transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site; and 
	accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and 
generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal; and 
wherein the customs terminal is configured to: check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.

	On comparison the limitations in both the claims are similar and claim 9 of the instant application is anticipated by the claim 1 of the Patent ‘644.  The limitations of dependent claims 10-16 of the instant application are similar to the limitations of claims 2-8  of the Patent ‘644 respectively. 

6.2.	Claims 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of co-pending Application No. 17491,584 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same concept of receiving pre-customs clearance information for the at least one product from the customs clearance authentication server, and notifying the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID,  wherein the EC server is configured to transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site, as is evident from the comparison of claim 9 of the Application # 17/491,590 and claim 9 of the instant Application: 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 9 of Application# 17491584:

A product administration server employed in a commerce system that includes: an EC server that executes E-commerce between a first economic zone and a second economic zone for at least one product of the first economic zone via an EC site accessible by at least one user terminal; a customs clearance authentication server communicating with a customs terminal in a second economic zone and administers pre-customs clearance information; and an administration server that is in communication with the customs clearance authentication server and the EC server; 
the product administration server comprising a processor to: 
	store product information of at least one product; and 
	transmit the stored product information to the administration server, 
wherein the administration server is configured to: 
	receive a request for registration of the at least one product of the first economic zone before the EC server posts product information of the at least one product on the EC site accessible by the at least one user terminal, the request including product information which includes a product ID of the at least one product; 
	transmit a request for pre-customs clearance to the customs clearance authentication server to determine whether the at least one product corresponding to the product information is compliant with customs clearance; 
	request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product; 
	receive pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; 
	store the pre-customs clearance information received from the customs clearance authentication server in association with the product information; and 
	notify the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID; 
wherein the customs clearance authentication server is configured to: 
	perform pre-customs clearance, which is pre-registration for customs clearance and includes generating and storing pre-customs information, in response to the request for the pre-customs clearance made by the administration server, the pre-customs information including a result that the at least one product is compliant with the customs clearance and the product ID of the at least one product; and 
	transmit the pre-customs clearance information representative that the pre-customs clearance has been performed for the at least one product by the customs authentication server to the administration server; 
wherein the EC server is configured to: 
	transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site; and 
	accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and 
	generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal; and 
wherein the customs terminal is configured to: 
	check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.
	
	Claim 9 of Application# 17491590:
	An administration server employed in a commerce system that includes: 
an EC server that executes E-commerce between a first economic zone and a second economic zone for at least one product of the first economic zone via an EC site accessible by at least one user terminal; a customs clearance authentication server communicating with a customs terminal in a second economic zone and administers pre-customs clearance information, 
the administration server comprising a processor to: 
receive a request for registration of the at least one product of the first economic zone before the EC server posts product information of the at least one product on the EC site accessible by the at least one user terminal, the request including product information which includes a product ID of the at least one product; 
transmit a request for pre-customs clearance to the customs clearance authentication server to determine whether the at least one product corresponding to the product information is compliant with customs clearance; 
request pre-customs clearance, which is pre-registration for customs clearance, and includes generating and storing pre-customs information, the pre-customs information including a result representative that the at least one product is compliant with the customs clearance and the product ID of the at least one product; 
receive pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; 
store the pre-customs clearance information received from the customs clearance authentication server in association with the product information; and 
notify the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID; 
wherein the customs clearance authentication server is configured to: 
	perform pre-customs clearance, which is pre-registration for customs clearance and includes generating and storing pre-customs information, in response to the request for the pre-customs clearance made by the administration server, the pre-customs information including a result that the at least one product is compliant with the customs clearance and the product ID of the at least one product; and 
	transmit the pre-customs clearance information representative that the pre-customs clearance has been performed for the at least one product by the customs authentication server to the administration server; 
wherein the EC server is configured to: 
	transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site; and 
	accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal; and 
generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal; and 
wherein the customs terminal is configured to: check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists.

	On comparison the limitations of claim 9 of the instant application are included in the limitations of claim 9 of the co-pending application# 17491584.  The limitations of dependent claims 10-16 of the instant application are similar to the limitations of claims 10-16 of the co-pending Application# 17/491,590 respectively. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Araque [US20150339760 A1] in view of Bramble et al. [US 20170046656 A1], hereinafter Bramble cited in the parent Application 16580013 now US Patent 11138644]
Note: Claim 17 in view of rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph [See paragraph 3 above] was interpreted in line with the Applicant’s filed Specification  and drawings for further examination on merits as : 
A non-transitory computer-readable medium having instructions embodied thereon, the instructions, when executed by a computer, causing the computer to: 
receive a request for performing pre-customs clearance, the request including a product ID of the at least one product before an EC server posts product information of the at least one product on an EC site which is accessible by at least one user terminal; 
transmit a request for the pre-customs clearance to the customs clearance authentication server to determine whether the at least one product indicated by the product information is compliant with customs clearance; 
request performing of pre-customs clearance which is a pre-registration of a customs clearance and includes generating and storing pre-customs information, the pre-customs information including a result representative that the product is compliant with the customs clearance and the product ID of the at least one product; 
receive the pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; and 
notify the EC server to post on the EC site product information of the at least one product for which pre-customs clearance has been performed;

The rest of the limitations of claim 17 are directed to EC server , as drafted, do not provide a patentable weight as they are not part of the claimed non-transitory computer-readable medium, but instead the EC server is a separate  device and hence not considered for further examination on merits.


Regarding claim 17, Araque (See Figs.1 and 9, and abstract. wherein the computing device 210 in Fig.1 and the virtual mall server 903 facilitate real-time  e- commerce between a first economic zone [country] and second economic zone [foreign or other country]), discloses a  non-transitory computer-readable medium having instructions embodied thereon [[ see Fig. 9 the warehouse server -915,] , the instructions  causing the computer to:
receive a request for performing pre-customs clearance, the request including a product ID of the at least one product before an EC server posts product information of the at least one product on an EC site which is accessible by at least one user terminal;  transmit a request for the pre-customs clearance to the customs clearance authentication server to determine whether the at least one product indicated by the product information is compliant with customs clearance; request performing of pre-customs clearance which is a pre-registration of a customs clearance and includes generating and storing pre-customs information, the pre-customs information including a result representative that the product is compliant with the customs clearance and the product ID of the at least one product; receive the pre-customs clearance information for the at least one product from the customs clearance authentication server, wherein the pre-customs clearance information includes information indicating that the pre-customs clearance has been performed for the at least one product by the customs clearance authentication server; and notify the EC server to post on the EC site product [see paras 0055—0061 and Figs 4-7. The warehouse server receives an alert about the products to be shipped from the virtual mall server, the warehouse computer assigns ID tags transmits, prepares a customs pre-clearance form and send it for completing the formalities of pre-clearance to custom broker and customs department, the customs broker acts on behalf of virtual mall server presents the documents to custom authorities for electronic processing of the taxes and tariffs for release of the shipment to be sent to the user who placed the order. The warehouse server/computer and customs broker generate and complete pre-clearance form on behalf of the customs department to provide customs pre-clearance before the arrival of the goods in the country of destination, see Fig.6 “613T. See paras 0051—0052 and Fig.3, wherein the virtual mall server provides product information from different stores including product information, price, taxes/tariffs and accepts the user’s instructions to add items to the cart for purchasing them. Araque teaches providing a product ID of the product for tracking purposes [See para 0025, “AS orders are received at the warehouse they are processed based on the order number assigned by the affiliated store and are labeled (the label including the order number) for tracking purposes. ........ instead of a label with a bar code an RFID tag may be attached to the received products for product tracking purposes. In another embodiment both a label and an RFID tag may be used.  Araque fails to disclose wherein the customs terminal is configured to record information indicating completion of custom clearance processing in the second economic zone with regard to a product that has arrived at the customs in the second economic zone at least in a case that it is confirmed pre-customs clearance has been performed regarding the product by checking existence of the pre-customs clearance information which includes a product ID of the product. However, in the same field of endeavor, Bramble teaches storing the records of custom clearance information [see para 0082 and Fig.9, “Starting at block 702, customs information/data is received and stored. For example, the carrier system 100 may receive customs information/data provided by the customs system 30 and store the customs information/data (e.g., in the item database 140). The customs information/data for an item may be associated with a date and/or time (e.g., a timestamp), an item identifier, an item/shipment shipping identifier, an order identifier, an identifier of the shipper and/or receiver of the item (e.g., the name and/or address of the customer who shipped or who is receiving the item), and/or the like. The customs information/data may further indicate that the item has been cleared, is being held, is being audited, and/or the like along with other relevant information/data, such as the amount of time an item was held, the dates an item was held, the time for carrying out an audit, and/or the like ........ Therefore, in view of the teachings of Bramble in the field of importing items across international boundaries and borders requiring to pay tariffs and import duties [see para 0002] it would be obvious to a person of an ordinary skill in the art at the time of the Applicant’s invention to have modified Araque to incorporate the concept of storing in a customs terminal of customs department to record information indicating completion of custom clearance processing in the second economic zone [destination country] with regard to a product that has arrived at the customs in the second economic zone at least in a case that it is confirmed pre-customs clearance has been performed regarding the product by checking existence of the pre-customs clearance information which includes a product ID of the product, because, as shown in Bramble paras 0085--0086 and Fig.9 blocks 708 and 710, to use the stored customs data for analyzing independently for comparison to the industry/competitor customs information/data for comparison of an average clearance time, total number of holds, and/or the like may be determined/computed for a variety of time periods (e.g., the past week, the past two weeks, the past month, the past quarter, the past year, the past three years, and/or the like).


8.	Prior art discussion for claims 9-16:
	The prior art of record, alone or combined, neither teaches nor renders obvious at least  the limitations recited in claim 9, specifically the steps, as a whole,  executed by a plurality of servers , comprising performing pre-customs clearance for at least one product “before the EC server posts product information of the at least on product on the EC site accessible to the at least one user terminal’, the product information including a product ID associated with the at least one product, prior to posting the product information of the at least one product on the EC site, the customs clearance authentication server performs pre-customs clearance and provides a result, associated with the product ID, that the at least one product is compliant, the administration server receiving pre-customs clearance information for the at least one product from the customs clearance authentication server, and notifying the EC server to post on the EC site product information for the at least one product for which pre-customs clearance has been performed, the product information including the product ID,  wherein the EC server is configured to transmit product information of the at least one product for which pre-customs clearance has been performed to the at least one user terminal when the at least one user terminal accesses the EC site or in response to a request from the at least one user terminal for searching for the at least one product in on the EC site, accept, from the at least one user terminal, an instruction to purchase the at least one product corresponding to the product information which is transmitted to the at least one user terminal, generate order information, which includes the product ID of the at least one product, in response to the instruction to purchase the at least one product from the at least one user terminal, and wherein the customs terminal is configured to check for existence of the pre-customs clearance information which includes the product ID of the at least one product when the at least product corresponding to the order information arrives at the customs of the second economic zone; and store information indicating completion of custom clearance processing in the second economic zone for the at least one product at least in a case that it is confirmed that pre-customs clearance has been performed for the at least one product by checking that the pre-customs clearance information which includes the stored product ID of the at least one product exists [claims 10-16 depend from claim 9].

	Note: If claim 17 is canceled and a proper Terminal Disclaimer is filed to overcome the rejection of claims 9-16 on the grounds of non-statutory double patenting, claims 9-16 can be placed in condition for allowance.

8.	Best prior art references:
	
(i) 	Araque [US20120109765 A1; see Abstract and para 0061 and Fig.7. cited in the parent Application# 16580013, now US Patent 1113864]] discloses an electronic commerce system including a virtual mall server for implementing mirror websites of stores offering products through and affiliated with the virtual mall. The system includes a tariff database including tariff or importation tax information for at least one country which is displayed to the user so that the user knows the expense of importing a purchased product into the user's country. The virtual mall server also provides to the user's remote computer real-time information of product price in a currency of choice as well as shipping fee information. Fig.7 and para 0061 discloses receiving an imported package at a destination country 701, the customs department or customs broker may access the master label 703 and then scan the
same 705 to retrieve information about the products such that the pre -clearance form can be completed and a final customs release document is generated 707. The final release document may be delivered to the proper officials 709 and/or to customs 711. The products are released upon payment of importation taxes or tariffs 711 (801 in FIG. 8).

(ii) 	Takahashi [US 20170287147A1 and Yamauchi [US20030229615 A1]; cited in the parent Application # 15/511,729 now, US Patent # 10460366]. While Takahashi teaches generating a registration request that includes product information regarding a product; [See Fig. 65, element 6753 paragraph 0097, 0439 and 0440] and transmitting the registration request to the customs clearance authentication server; [See Fig. 56 elements 8304, 83, 84 and paragraphs 0387 and 0388] and Yamauchi discloses receiving pre-customs clearance information regarding the product from the customs clearance authentication server, the pre- customs clearance information including information on a tariff; | Se Figs 3-5 and paragraphs 0024-0030].

(iii)	Thompson et al. [US Patent 7,596,500 B1; cited in the IDS filed 10/01/2021] discloses a  method for processing an import/export transaction over a computer network using a server comprising a tariff assignment application and a product database, wherein the server receives product information from a first terminal and storing the product information including product IDs, tariff classification, and duty rate information corresponding to each product ID in the product database, receives  an invoice from a second terminal wherein the invoice includes: a product ID corresponding to a product, and a unit of quantity of the product, and on comparing the invoice details with the those in the database generates, using a tariff assignment application, an import/export declaration report using the tariff classification, unit of quantity, and duty rate information from the matched product ID, and a master report using the generated import/export declaration report and finally transmitting the invoice and the master report to a customs broker/freight forwarder computer.

	Best Foreign reference of record:
	(iv) JP 02001243366 teaches to solve the problem of manually acquiring an export application or procedure of customs clearance on the paper base in addition to electronic settlement processing to be performed when the transaction is international in the case of an electronic commercial transaction in the closed virtual commercial transaction space on the Internet, and provides the solution by providing a server for an electronic commercial transaction system. The server performs a trade function on the Internet, when estimate answer processing is performed between a requested country and a different country at the time of estimate answer, the tax, postage and insurance premium for a trade transaction are automatically calculated and registered, when ordering/order receiving processing is performed between different countries at the time of purchase order, workflow information on the trade job is automatically prepared and registered and trade document information defined on the workflow and required for the job is automatically prepared.
	Best NPL reference of record:
(v)	Milo, Melanie S; “The ASEAN Economic Community and the Philippines: Implementation, Outcomes, Impacts, and Ways Forward. Publication info: Research Paper Series (Philippine Institute for Development Studies) 2: I,IX,1-74. Philippine Institute for Development Studies. (2013); retrieved from Dialog on 12/13/2022 discloses “ In particular, measures for customs integration include the establishment of preclearance arrival for customs clearance and cargo release, development of advance ruling systems for tariff classification and value assessment, implementation of ASEAN Customs Declaration Document, implementation of cargo processing model, and finalization and implementation of Protocols 2 and 7 under the ASEAN Framework on the Facilitation of Goods in Transit. This is supported by the results of the ERLA Survey of Core Measures (2011), which indicated that greater use of ICT in import/ customs procedures and the linking of customs clearance systems in ASEAN were considered as urgent and beneficial in facilitating the flow of goods within the region by around 80 percent of the firms surveyed.”.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Chelniak et al [US 20110218898 A1; see para 0038]  discloses that a transport management system 203 interacts with custom authorities to facilitate pre-clearance whereby a vehicle can arrive at the border with a pre-clearance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH C GARG/            Primary Examiner, Art Unit 3625